J-A25019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    JAN ONDRA                                  :
                                               :
                       Appellee                :      No. 1296 WDA 2020

               Appeal from the Order Entered November 2, 2020
              In the Court of Common Pleas of Washington County
              Criminal Division at No(s): CP-63-CR-0001393-2019


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED: APRIL 13, 2022

        Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Washington County Court of Common Pleas, which granted the

petition for writ of habeas corpus filed by Appellee, Jan Ondra, and dismissed

the charges brought against Appellee. We reverse and remand.

        The trial court set forth the relevant facts of this appeal as follows:

           On the afternoon of June 20, 2019, the Centerville Borough
           Police received a 911-dispatch call to 43 Clark Street in
           Clarksville. The 911 caller [was J.A. (“Mother”), and she
           described an incident involving her daughter (“Child”) and]
           an older white male driving a blue van with white doors….
           Shortly after receiving the dispatch, Chief Jeffrey Barone
           spotted a van matching the description and conducted a
           traffic stop. The driver was [Appellee], and Chief Barone
           asked him if he had recently interacted with children in
           Clarksville. [Appellee] confirmed that he did. Further,
           [Appellee] stated that he was in the area because he was
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25019-21


          researching tax sale properties. Additionally, he showed
          Chief Barone a list of the properties.

          At this time, Chief Barone released [Appellee] and then
          proceeded to 43 Clark Street to investigate. When he
          arrived, he interviewed [Child] as well as [Mother] about the
          encounter. [Child], a ten-year-old girl, told the officer that
          a van had stopped at the stop sign at the end of her block,
          backed up to her front yard, and from 23 feet away [the
          driver] stated, “Come on, I’m gonna take you home to your
          daddy.”[1] After hearing this, the girl ran into her home and
          told her mother. The van did not leave when the girl ran
          into the house, and [Mother] identified the van.

          At 43 Clark Street, Chief Barone also interviewed two
          additional witnesses. First, he interviewed a child, D.M.,
          who was playing with [Child] when the incident occurred.
          Second, he interviewed a neighbor that interacted with
          [Appellee]. The neighbor told the officer that [Appellee]
          asked him questions concerning the sewer system in the
          neighborhood. [Appellee’s] discussion with this neighbor
          occurred after the incident with [Child].
____________________________________________


1 At the hearing on Appellee’s petition for writ of habeas corpus, Child testified
that Appellee said, “Get in the van. I’m going to take you home to your
daddy.” (N.T. Hearing, 8/17/20, at 26-27). Later at the hearing, Appellee
disputed Child’s account. In support of his assertions, Appellee submitted a
recording of Mother’s 911 call as Exhibit A. Although this exhibit is not
included in the certified record, the trial court summarized the contents of the
call as follows:

          In Exhibit A, the 911 phone call from [Mother], [M]other
          stated that a man said to her daughter, “Get in the van. I’m
          taking you to your daddy.” … However, [Child] can be
          heard in the background of this 911 call telling her mother
          that a man said, “Come on, I’m gonna take you home to
          your daddy.”

(Trial Court Order and Opinion, filed November 2, 2020, at 3 n.4). Thus,
throughout its opinion, the court quotes Appellee’s statement based upon
Child’s comments from the background of the 911 call. The Commonwealth’s
brief, however, quotes Appellee’s statement based upon Child’s testimony at
the hearing.

                                           -2-
J-A25019-21



           Two hours after the 911 call, and one hour after Chief
           Barone left 43 Clark Street, [Appellee] arrived at the police
           station. [Appellee] drove to the police station because
           several vehicles were following him.

           At the police station, [Appellee] made a voluntary written
           statement describing the incident. He stated that he is in
           the real estate business. On the date of the incident, he
           spent the day researching approximately 12 to 14 tax sale
           properties. In Clarksville, he was examining the property at
           57 Taylor Avenue. He stated that he was having difficulty
           determining whether there was public sewage so he drove
           around the neighborhood looking for manhole covers that
           would indicate public sewage. He stated that he saw a boy
           and a girl in a front yard, drove up, and asked if their mom
           or dad was home. He claimed that he said this because he
           wanted to talk to an adult about the sewage system. He
           stated that the children ran into the house, and he waited
           approximately 30-40 seconds, and when no one came out,
           he drove away. When he left, he saw a neighbor sitting on
           a porch, and [he] asked the neighbor about the sewage
           system. At this point, the neighbor confirmed there was
           public sewage in the neighborhood and showed [Appellee]
           a sewage manhole cover. After confirming the status of the
           public sewage system, [Appellee] drove to look at more tax
           properties and Police Chief Barone later stopped him.

(Trial Court Order and Opinion at 2-4) (internal record citation and footnotes

omitted).

        On August 27, 2019, the Commonwealth filed a criminal information

charging Appellee with one count of luring a child into a motor vehicle. 2

Appellee filed an omnibus pretrial motion on September 27, 2019, which

included a petition for writ of habeas corpus. In it, Appellee denied “making



____________________________________________


2   18 Pa.C.S.A. § 2910(a).

                                           -3-
J-A25019-21


the statement attributed to him in addressing the child.” (Omnibus Pretrial

Motion, filed 9/27/19, at 8).         Moreover, Appellee insisted that “the mere

offering of a ride to a child does not constitute the offense of luring.” (Id.)

        On August 17, 2020, the court conducted a hearing on Appellee’s

pretrial motion.      At that time, the Commonwealth asked the court for

permission to amend the criminal information by adding additional counts of

interference with custody of children and attempted interference with custody

of children.3 The court deferred ruling on the Commonwealth’s request, and

the Commonwealth proceeded to present testimony from Child and Chief

Barone. On August 20, 2020, the Commonwealth formally filed a motion to

amend the criminal information.            That same day, the court granted the

Commonwealth’s motion.

        By order and opinion entered November 2, 2020, the court granted

Appellee’s petition for writ of habeas corpus. Specifically, the court found that

the Commonwealth failed to establish a prima facie case for the offenses at

issue because “[t]here was no promise of pleasure or gain” made by Appellee

to Child. (Trial Court Order and Opinion at 6). The Commonwealth timely

filed a notice of appeal on December 1, 2020. The court did not order the

Commonwealth to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.



____________________________________________


3   18 Pa.C.S.A. §§ 2904(a) and 901, respectively.

                                           -4-
J-A25019-21


      The Commonwealth now raises one issue for our review:

         When a middle-aged man, a stranger, backed his van up
         from a stop sign to a 10-year-old girl who was playing by
         her house and said to her, “Get in the van, I’m going to take
         you home to your daddy,” so that she ran inside terrified to
         her mother, is there prima facie evidence, viewing the
         evidence and its inferences in the light most favorable to the
         Commonwealth, that the stranger lured or attempted to lure
         her into his van or that he enticed or attempted to entice
         her from the custody of her parents?

(Commonwealth’s Brief at 3).

      The following principles apply to this Court’s review of an order granting

a pretrial petition for writ of habeas corpus:

         We review a decision to grant a pre-trial petition for a writ
         of habeas corpus by examining the evidence and reasonable
         inferences derived therefrom in a light most favorable to the
         Commonwealth. Whether the Commonwealth satisfied its
         burden of establishing a prima facie case for each charged
         crime is a question of law, to which this Court’s standard of
         review is de novo and our scope of review is plenary.

         A pre-trial habeas corpus motion is the proper means for
         testing whether the Commonwealth has sufficient evidence
         to establish a prima facie case. To demonstrate that a prima
         facie case exists, the Commonwealth must produce
         evidence of every material element of the charged
         offense(s) as well as the defendant’s complicity therein. To
         meet its burden, the Commonwealth may utilize the
         evidence presented at the preliminary hearing and also may
         submit additional proof.

Commonwealth v. Wyatt, 203 A.3d 1115, 1117 (Pa.Super. 2019) (internal

citations and quotation marks omitted).

      “The Commonwealth establishes a prima facie case when it produces

evidences that, if accepted as true, would warrant the trial judge to allow


                                      -5-
J-A25019-21


the case to go to a jury.”   Commonwealth v. Ouch, 199 A.3d 918, 923

(Pa.Super. 2018) (emphasis in original) (quoting Commonwealth v. Marti,

779 A.2d 1177, 1180 (Pa.Super. 2011)). “The Commonwealth need not prove

the elements of the crime beyond a reasonable doubt; rather, the prima facie

standard requires evidence of the existence of each and every element of the

crime charged.” Id.

      On appeal, the Commonwealth contends that Appellee “backed his …

van up from a stop sign to a 10-year-old girl who was playing by her house.

He then said to her, ‘Get in the van. I’m going to take you home to your

daddy.’” (Commonwealth’s Brief at 11). The Commonwealth insists these

facts, viewed in the light most favorable to the Commonwealth, established a

prima facie case supporting each charged offense. Regarding the trial court’s

finding that Appellee did not lure, entice, or attempt to lure Child, the

Commonwealth argues that the court improperly weighed the evidence to

determine that Appellee did not perform some affirmative act calculated to

induce Child into entering his van.

      Further, the Commonwealth asserts that the court incorrectly concluded

that “[t]here was no promise of pleasure or gain nor the furnishing of

temptation or enticement … in this case.” (Id. at 25) (quoting Trial Court

Order and Opinion at 6). The Commonwealth emphasizes that the enticement

offered by a defendant need not be limited to “fun” items, such as soda or

money.    In the instant case, the Commonwealth maintains that Appellee


                                      -6-
J-A25019-21


enticed Child with the opportunity to see her father:

         [I]f an enticement or inducement under [Commonwealth
         v. Hart, 611 Pa. 531, 28 A.3d 898 (2011)] can consist of
         “the promise of the opportunity for the child to view an
         object of interest like a toy, a game, or a puppy,” it can also
         consist of the promise or opportunity for a child to see or be
         reunited with a parent.

         Indeed, the parent-child relationship is the very thing that
         the child luring and interference with custody statutes
         protect. Both statutes ensure that children will not be taken
         from their parents without parental permission. [Appellee]
         weaponized the parent-child relationship when he said to a
         child, “Get in the van. I’m taking you to your daddy.” He
         tried to use [Child’s] relationship with her father to lure or
         entice [Child] into his van.

(Commonwealth’s Brief at 27-28). The Commonwealth concludes that this

Court must reverse the order granting Appellee’s petition for writ of habeas

corpus. We agree.

      The Crimes Code defines the offense of luring a child into a motor vehicle

as follows:

         § 2910.   Luring a child into a motor vehicle or
             structure

            (a) Offense.—Unless the circumstances reasonably
         indicate that the child is in need of assistance, a person who
         lures or attempts to lure a child into a motor vehicle or
         structure without the consent, express or implied, of the
         child’s parent or guardian commits an offense.

                                  *    *    *

             (c) Definitions.—As used in this section, the following
         words and phrases shall have the meanings given to them
         in this subsection:

              “Child.” A person under 18 years of age.

                                      -7-
J-A25019-21



            “Motor vehicle.” Every self-propelled device in, upon or
         by which any person or property is or may be transported
         or drawn on a public highway.

                                  *    *    *

18 Pa.C.S.A. § 2910(a), (c).

      Section 2910 sets forth three requirements the Commonwealth must

establish to convict an individual of luring: “(1) the individual attempted to

lure a child into a motor vehicle; (2) without the express or implied consent

of the child’s parent or guardian; and (3) under circumstances which did not

reasonably indicate the child is in need of assistance.” Hart, supra at 548-

49, 28 A.3d at 909.

         As the legislature did not define [the] term [“lure”], its
         common and approved usage may be ascertained by
         examining its dictionary definition.

         The most commonly accepted definition of “lure” when used
         as a verb is “to tempt with a promise of pleasure or gain.”
         Further, “lure suggests an irresistible force, as desire,
         greed, curiosity, etc. in attracting someone, esp[ecially] to
         something harmful or evil.”           Necessarily, then, we
         determine that a “lure” involves the making of a promise of
         pleasure or gain, the furnishing of a temptation or
         enticement, or the performance of some other affirmative
         act calculated to strongly induce another individual to take
         a particular action, usually and most often likely to result in
         his or her harm.

         By contrast, the acts of merely extending a plain invitation,
         or making a neutral offer to another person, which are
         unaccompanied by any inducement intended or designed to
         increase the probability that the person will accept, do not,
         in their most common understanding, constitute endeavors
         to “lure.” Such acts simply do not involve the additional and
         extra element of powerful persuasion designed to influence

                                      -8-
J-A25019-21


         the person to take action, which is the sine qua non of a
         lure.

         Therefore, as the legislature specifically chose to use the
         term “lure” in Section 2910, not alternative words such as
         “invite” or “offer entry,” and because this is a penal statute
         which we must strictly construe, it is only that particular and
         specific conduct meeting the definition of a “lure” which this
         statute properly may be interpreted to criminally prohibit.
         Consistent with the plain and unambiguous meaning of the
         term “lure,” we therefore hold that an attempt to lure under
         Section 2910 does not occur upon the mere offer of a ride
         in a motor vehicle to a child, but, rather, involves only
         situations where a child is provided a further enticement or
         inducement to enter the vehicle, in addition to the offer of
         the ride, particularly under such circumstances which
         suggest the child is being led into a potentially harmful
         situation.

Id. at 549-50, 28 A.3d at 909-10 (internal citations omitted).         See also

Commonwealth v. Walker, 139 A.3d 225 (Pa.Super. 2016), appeal denied,

638 Pa. 767, 158 A.3d 1243 (2016) (holding sufficient evidence supported

defendant’s conviction for luring a child into motor vehicle; victim testified

that defendant pulled his car alongside while she was walking, grabbed her

wrist, and tried to pull her toward his car; defendant committed affirmative

act calculated to strongly induce victim to enter his car).

      The Crimes Code defines the offense of interference with custody of

children as follows:

         § 2904. Interference with custody of children

            (a) Offense defined.—A person commits an offense if
         he knowingly or recklessly takes or entices any child under
         the age of 18 years from the custody of its parent, guardian
         or other lawful custodian, when he has no privilege to do so.


                                      -9-
J-A25019-21


18 Pa.C.S.A. § 2904(a).

          A “taking” from custody “connotes a substantial interference
          with parental control.” Although no case has assigned a
          specific definition to “taking,” it appears that an affirmative
          physical removal of the child is necessary.          Similarly,
          “enticing” has been defined as “[t]o wrongfully solicit,
          persuade, procure, allure, attract, draw by blandishment,
          coax or seduce.” Finally, “it is the interruption of lawful
          custody, and not merely the ‘taking,’ that constitutes the
          statutory offense.”

Commonwealth v. Rodgers, 599 A.2d 1329, 1331 (Pa.Super. 1991)

(internal citations omitted).   Additionally, “[a] person commits an attempt

when, with intent to commit a specific crime, he does any act which constitutes

a substantial step toward the commission of that crime.”          18 Pa.C.S.A. §

901(a).

      Instantly, Child’s testimony from the August 17, 2020 hearing

established that she was playing with a friend “in the front yard at [her] mom’s

house” on the day of the incident. (N.T. Hearing at 26). Child described what

happened next as follows: 22

          So a guy pulled up in a van. He went all the way down the
          street, stopped at the stop sign, and then backed up and he
          said, get in the van. I’m going to take you home to your
          daddy.

(Id. at 26-27). Child identified Appellee as the driver of the van. (See id. at

28). Child also explained that she did not know Appellee, and she was not

supposed to go anywhere with him. (Id. at 27).

      Despite this evidence, the court determined that the Commonwealth

failed to provide prima facie evidence of the offenses at issue:

                                      - 10 -
J-A25019-21


          There was no promise of pleasure or gain nor the furnishing
          of temptation or enticement … in this case. This is not a
          case where a victim was offered “fun,” a soda, or money.
          Rather, the [c]ourt must determine whether there was an
          affirmative act calculated to strongly induce the victim to
          get into the vehicle.

(Trial Court Order and Opinion at 6) (internal footnotes omitted).

       Contrary to the court’s assertions, Child’s testimony established the

furnishing of an enticement. Appellee tried to entice Child to enter the vehicle

by offering to take her to her father. While the court correctly noted that

Appellee’s offer did not include a “fun” item like soda or candy, we cannot say

that the objects of a child’s interest are limited to “fun” items, particularly at

the prima facie stage of the proceedings. See Hart, supra at 550-51, 28

A.3d at 910 (explaining enticement or inducement may be promise of

pleasurable reward for entry into vehicle, such as receiving money or treat

such as candy; likewise, similar attractive temptation could be created with

the promise of the opportunity for the child to view object of interest). Under

the totality of these circumstances, one could reasonably infer that Appellee’s

words amounted to a “promise of pleasure or gain” or “enticement” to Child

through the offer of an opportunity to be driven to see a loved one.4 Id. at

549, 28 A.3d at 909; Rodgers, supra at 1331.

____________________________________________


4Because the court determined that there was no promise of pleasure or gain
or furnishing of temptation or enticement, it proceeded to analyze whether
Appellee performed some other affirmative act calculated to strongly induce
Child to take a particular action. In its analysis, the court conceded that “the
(Footnote Continued Next Page)


                                          - 11 -
J-A25019-21


       Our review of the testimony produced at the hearing, viewed in the light

most favorable to the Commonwealth, leads us to conclude that the

Commonwealth presented sufficient evidence to establish a prima facie case

as to the charges filed against Appellee. See Wyatt, supra; Ouch, supra.

Accordingly, we reverse the order granting Appellee’s petition for writ of

habeas corpus and remand this case for further proceedings consistent with

this opinion.

       Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2022




____________________________________________


Supreme Court does not outline specific factors” to provide guidance on
whether this element is present. (Trial Court Order and Opinion at 6).
Nevertheless, the court reviewed case law and found that one factor it should
consider was the distance between Appellee and Child at the time of the
incident. The court cited two cases for the proposition “that a close proximity,
up to 10 feet, is a factor that supports strong inducement.” (Id. at 7). With
respect to this conclusion, we reiterate that Child’s testimony supported the
inference that Appellee furnished an enticement. Therefore, the court did not
need to analyze any additional factors to assess whether Appellee committed
an affirmative act calculated to strongly induce Child to get into the vehicle,
especially considering that this was the prima facie stage of the proceedings.

                                          - 12 -